            Case
            Case 1:18-cr-00317-YK
                 1:20-cv-01096-YK Document
                                   Document60
                                            3 Filed
                                              Filed 06/29/20
                                                    06/29/20 Page
                                                             Page 11 of
                                                                     of 11




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :
                                                :          No. 1:18-cr-00317-YK
               v.                               :
                                                :          (Judge Kane)
BRIAN D. SHEAFFER,                              :
     Defendant                                  :

                                            ORDER

       AND NOW, on this 29th day of June 2020, upon consideration of Defendant’s “motion

to convert custodial sentence to home confinement with electronic monitoring.” (Doc. No. 54),

and in accordance with the Memorandum issued concurrently with this Order, IT IS

ORDERED THAT:

       1.      Defendant’s motion is DENIED WITHOUT PREJUDICE for failure to exhaust
               administrative remedies to the extent that Defendant’s motion requests
               compassionate release pursuant to 18 U.S.C. § 3582;

       2.      Defendant’s motion is DENIED to the extent that the motion requests that this
               Court review the decision of the Bureau of Prisons denying Defendant’s request
               to be placed in home confinement;

       3.      The Clerk of Court is directed to docket Defendant’s motion (Doc. No. 54) as an
               emergency 28 U.S.C. §2241 habeas petition and assign a civil case number to it;
               and

       4.      The Clerk of Court is directed to forward to Defendant’s counsel the appropriate
               paperwork for completion to be returned to the Court, including the payment of
               the required filing fee.

                                                           s/ Yvette Kane
                                                           Yvette Kane, Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
